DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation "the illumination light" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,561,078 to Seibel et al.
In regards to claim 1, Seibel teaches a laser probe assembly (endoscope) comprising a probe body shaped and sized for grasping by a user and a probe tip housing a fiber (Columns 5 and 6; scanning device/system for an internal site/patient body), the fiber (250) (Figures 3A, 3B 
In regards to claim 4, Seibel teaches the fiber further comprises a coating (258) surrounding the outer cladding.
In regards to claim 5, although Seibel does not expressly state for the coating has a refractive index that is less than a refractive index of the outer cladding, Seibel teaches each of the rings extending outwardly from the core to have a lower refractive index than the previous one.  (Column 7-8)  Furthermore, the claimed relationship between the coating and outer cladding is an inherent property of the fiber.  In order for the fiber to confine light to transmit through, the refractive index of the coating must be less than the refractive index of the outer cladding to provide Total Internal Reflection.  Therefore, the coating has a refractive index that is less than a refractive index of the outer cladding is an inherent property of the fiber.
In regards to claim 8, Seibel teaches the illumination light and the laser light beam are provided by a surgical laser system coupled to a proximal end of the fiber (Figure 4), the illumination light is focused by a lens (282) of the surgical laser system onto the core and the outer cladding and the laser light beam is focused by the lens of the surgical laser system onto the core.
In regards to claim 9, Seibel teaches the core is further configured to transmit the illumination light. (Figure 4)
In regards to claim 10, Seibel teaches a fiber (250) (Figures 3A, 3B and 4), comprising a core (252) configured to transmit a laser light beam (276) and an outer cladding (254) surrounding the core, the outer cladding configured to transmit an illumination light (278).

In regards to claim 12, Seibel teaches the core comprises fused silica, and wherein the outer cladding comprises fused silica. (Column 7 and 8)
In regards to claim 17, Seibel teaches the illumination light and the laser light beam are provided by a surgical laser system coupled to a proximal end of the fiber (Figure 4), the illumination light is focused by a lens (282) of the surgical laser system onto the core and the outer cladding and the laser light beam is focused by the lens of the surgical laser system onto the core.
In regards to claim 18, although Seibel does not expressly state for the coating has a refractive index that is less than a refractive index of the outer cladding, Seibel teaches each of the rings extending outwardly from the core to have a lower refractive index than the previous one.  (Column 7-8)  Furthermore, the claimed relationship between the coating and outer cladding is an inherent property of the fiber.  In order for the fiber to confine light to transmit through, the refractive index of the coating must be less than the refractive index of the outer cladding to provide Total Internal Reflection.  Therefore, the coating has a refractive index that is less than a refractive index of the outer cladding is an inherent property of the fiber.
In regards to claim 19, Seibel teaches a surgical laser system (Columns 5 and 6; scanning device/system for an internal site/patient body) comprising an illumination light source (274) configured to emit an illumination light (278) onto a focusing lens (282), a laser light source (272) configured to emit a laser light beam (276) onto the focusing lens, the focusing lens configured to focus the illumination light onto a core (252) and an outer cladding (254) of a fiber (250) coupled to the surgical laser system; and focus the laser light beam onto the core of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,561,078 to Seibel et al as applied to claims 1, 10 and 19 above.
Although Seibel does not expressly teach the fiber further comprises an inner cladding, the inner cladding surrounds the core, the outer cladding surrounds the inner cladding and wherein the inner cladding is also configured to transmit the illumination light, Seibel does teach the fiber to be a multi-cladding fiber having more than two cladding layers.  (Column 8)  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have further included an inner cladding, the inner cladding surrounds the core, the outer cladding surrounds the inner cladding.  Furthermore, Seibel shows in Figure 4 the illumination light to be focused to the outer edge of the outer cladding and therefore would also include the inner cladding layer.
Claims 3, 6, 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,561,078 to Seibel et al as applied to claims 1 and 10 above and in further view of U.S. Patent Application Publication 2019/0175407 to Bacher et al.

In regards to claims 6, 7, 15 and 16, Seibel teaches the core to have a refractive index of the core is greater than a refractive index of the outer cladding.  (Column 7-8)  But Seibel fails to expressly teach the core is doped with a dopant such as germanium (Ge).  However, Bacher also teaches a laser system including a laser probe using a fiber to transmit optical signals.  Bacher further teaches the core to be doped with germanium [0084] in order to increase the refractive index of the core layer to create light guiding properties/Total Internal Reflection.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided teach the core doped with a dopant such as germanium (Ge).  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Cited references B and C teaches different dopants and doping levels in optical fibers.  Cited References E, F and G discuss probe systems using fibers to transmit signals.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TINA M WONG/Primary Examiner, Art Unit 2874